DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2021 was filed after the mailing date of the application on April 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jutan (US 20150022517A1), Twigg (US 20130278607A1), and Mark (US005303313A).
As per Claim 1, Jutan teaches a method for creating a digital animation sequence of a control rig (generating an animation rig, [0003]), the method using a network of computers (1705, 1710) in a system (1700) (system 1700 can includes computers 1705, 1710, user computers 1705, 1710 may be any other electronic device capable of communicating via a network, [0118]) that includes a storage hierarchy (stored locally on the respective computer and/or remotely, as appropriate, [0123]) and a compiling environment, the method comprising:  identifying an Intermediate Representation (IR) of functionality to animate the control rig (a block may include information 322 for generating a rig element, these information 322 may include interpreted or compiled code that can be executed by a rig generation engine to create a 3-D rig that can be imported into a 3-D computing environment, [0049]); receiving a signal from a user input device at a local computer to execute the IR ([0049], each step and each method described herein may be altered to include an input from a user, [0128]); checking for a match of the IR within the storage hierarchy; if a match is found, then using a compiled form of the IR associated with the matched IR to cause animation of the control rig (friend connections may be suggested by the rig generation interface, a plurality of friend connections are suggested between blocks in the workspace 908, [0076], allows users to grab graphical blocks from the library, make connections suggested by the friend function of the rig generation environment, then generate a resulting 3-D rig that is exported into the 3-D computing environment, [0078]).
	However, Jutan does not teach generating a lookup key derived from at least a portion of the IR and from at least a portion of a definition of a compiling environment for the local computer; checking for a match of the lookup key within the storage hierarchy; if a match is found, then using a compiled form of the IR associated with the matched lookup key to cause animation of the control rig.  However, Twigg teaches generating a lookup key derived from at least a portion of the IR and from at least a portion of a definition of a compiling environment for the local computer; checking for a match of the lookup key within the storage hierarchy; if a match is found, then using a compiled form of the IR associated with the matched lookup key to cause animation of the control rig (generation of md5 hashes of the animation data, which can allow ruse of previous animation data if a match is found, [0071]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jutan to include generating a lookup key derived from at least a portion of the IR and from at least a portion of a definition of a compiling environment for the local computer; checking for a match of the lookup key within the storage hierarchy; if a match is found, then using a compiled form of the IR associated with the matched lookup key to cause animation of the control rig because Twigg suggests that this is an efficient way to find previous animation data in order to reuse previous animation data [0071].
	However, Jutan and Twigg do not teach if a match is not found, then generating a new compiled form of the IR and storing it in the storage hierarchy in association with the generated lookup key and storing the lookup key in the storage hierarchy in association with the new compiled form for use in later matching.  However, Mark teaches if a match is not found, then generating a new image template and storing it in the storage hierarchy (storing in the library each symbol for which no matching template is found as a new template, col. 2, lines 52-55).  Thus, this teaching from Mark can be implemented into the device of Twigg so that if a match is not found, then generating a new compiled form of the IR and storing it in the storage hierarchy in association with the generated lookup key and storing the lookup key in the storage hierarchy in association with the new compiled form for use in later matching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jutan and Twigg to include if a match is not found, then generating a new compiled form of the IR and storing it in the storage hierarchy in association with the generated lookup key and storing the lookup key in the storage hierarchy in association with the new compiled form for use in later matching because Mark suggests that if a match is not found, then it cannot be retrieved, and thus it must generate a new image template and store it so that it can be retrieved when it is needed (col. 2, lines 52-55).
8.	As per Claim 6, Jutan teaches wherein the definition of a compiling environment [0049] includes identification of a host processor (each of the embodiments disclosed herein may be implemented in a special-purpose computer graphics system, alternatively, embodiments may also be implemented in a general-purpose computer system, [0118]).
9.	As per Claim 7, Jutan teaches wherein the host includes a CPU [0118].	
10.	As per Claim 8, Jutan teaches wherein the host includes a GPU [0118].
11.	As per Claim 9, Jutan teaches wherein checking for a match in the storage hierarchy includes:  checking within a module [0076, 0078].
12.	As per Claim 11, Jutan teaches wherein checking for a match includes:  checking a local storage device ([0076, 0078], Fig. 17 is a block diagram illustrating components of an exemplary operating environment in which various embodiments of the present invention may be implemented, the system 1700, [0118], system 1700 may also include databases 1735, databases 1735 may reside on a storage medium local to the computers, [0123]).
13.	As per Claim 12, Jutan teaches wherein for a match includes checking a networked database ([0076, 0078, 0118], databases 1735 may be remote from all of the computers, and in communication (via the network 1720) with one or more of these, [0123]).
14.	As per Claim 13, Jutan teaches wherein checking the storage hierarchy includes checking in the following order: module, local storage, networked storage ([0076, 0078, 0118], databases 1735 may be remote from all of the computers, and in communication (via the network 1720) with one or more of these, any necessary files may be stored locally on the respective computer and/or remotely, as appropriate, [0123]).
15.	As per Claim 14, Jutan does not teach automatically generating lookup keys for a plurality of predetermined IRs; checking each of the generated lookup keys for a match.  However, Twigg teaches further comprising:  automatically generating lookup keys for a plurality of predetermined IRs; checking each of the generated lookup keys for a match [0071].  This would be obvious for the reasons given in the rejection for Claim 1.
	However, Jutan and Twigg do not teach if no match is found then automatically generating and storing new code in association with each unmatched lookup key for use in later matching.  However, Mark teaches if no match is found then automatically generating and storing new image template (col. 2, lines 52-55).  Since Twigg teaches automatically generating lookup keys for a plurality of predetermined IRs; checking each of the generated lookup keys for a match [0071], this teaching from Mark can be implemented into the device of Twigg so that if no match is found then automatically generating and storing new code in association with each unmatched lookup key for use in later matching.  This would be obvious for the reasons given in the rejection for Claim 1.
16.	As per Claim 15, Jutan teaches a computer system comprising:  one or more processors; and a non-transitory storage medium including instructions which, when executed by the at least one processor, cause the system to implement the method (computer-readable memory may comprise a sequence of instructions, which, when executed by processors, cause the processors to generate an animation rig, [0006]).
17.	As per Claim 16, Claim 16 is similar in scope to Claim 15, and therefore is rejected under the same rationale.
18.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jutan (US 20150022517A1), Twigg (US 20130278607A1), and Mark (US005303313A) in view of Fahs (US 20200334076A1).
Jutan, Twigg, and Mark are relied upon for the teachings as discussed above relative to Claim 1. 
However, Jutan, Twigg, and Mark do not teach wherein the definition of a compiling environment includes at least a portion of an application binary interface (ABI).  However, Fahs teaches wherein the definition of a compiling environment includes at least a portion of an application binary interface (ABI) (application binary interface (ABI) can be exposed in a processor to enable blocks of threads, which may correspond to separately compiled operators, to communicate without storing data to global memory external to the processor, ABI can define how results of one computation, corresponding to a first thread block, will be organized in registers and shared memory of a processor at the end of one operator, once published, libraries can be separately compiled as long as they adhere to the published ABI, Abstract, [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jutan, Twigg, and Mark so that the definition of a compiling environment includes at least a portion of an application binary interface (ABI) because Fahs suggests that an ABI enables blocks of threads, which correspond to separately compiled operators, to communicate without storing data to global memory external to the processor, and this obtains higher bandwidth and lower latency performance (Abstract) [0001].
19.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jutan (US 20150022517A1), Twigg (US 20130278607A1), and Mark (US005303313A) in view of Watson (US 20050086069A1).
	Jutan, Twigg, and Mark are relied upon for the teachings as discussed above relative to Claim 1.  Jutan teaches wherein checking for a match includes:  checking a local storage device ([0076, 0078], Fig. 17 is a block diagram illustrating components of an exemplary operating environment in which various embodiments of the present invention may be implemented, the system 1700, [0118], system 1700 may also include databases 1735, databases 1735 may reside on a storage medium local to the computers, [0123]).
However, Jutan, Twigg, and Mark do not expressly teach wherein checking for a match includes:  checking a local cache.  However, Watson teaches an animation local cache (media object local cache, [0088], media streams, such as for example animation, [0199]).  Thus, this teaching of the animation local cache from Watson can be implemented into the device of Jutan so that checking for a match includes checking a local cache.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jutan, Twigg, and Mark so that checking for a match includes:  checking a local cache as suggested by Watson.  It is well-known in the art that a local cache has the advantage of storing data so that future requests for that data can be served faster.
Allowable Subject Matter
20.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
21.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 3 and base Claim 1, and in particular, do not teach identifying an IR of functionality to animate the control rig; generating a lookup key derived from at least a portion of a definition of a compiling environment; if a match is not found, then generating a new compiled form of the IR; wherein the definition of a compiling environment includes a description of a hardware platform.
22.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 4 and base Claim 1, and in particular, do not teach identifying an IR of functionality to animate the control rig; generating a lookup key derived from at least a portion of a definition of a compiling environment; if a match is not found, then generating a new compiled form of the IR; wherein the definition of a compiling environment includes a portion of a visual effects platform.
23.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 5 and base Claim 1, and in particular, do not teach identifying an IR of functionality to animate the control rig; generating a lookup key derived from at least a portion of a definition of a compiling environment; if a match is not found, then generating a new compiled form of the IR; wherein the definition of a compiling environment includes a source code version.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611